WHATLEY, Judge.
We affirm Christina Suk Kwak’s judgments and sentences. We remand the case to the circuit court to correct the written judgment to reflect that counts nine and ten are first-degree misdemeanors and that Kwak was adjudicated guilty of count twenty-three. Further, on remand, the sentence form should be corrected to reflect that Kwak received ten years of probation only for counts one and two, and the guidelines scoresheet should be recalculated to reflect that Kwak was adjudicated guilty of two first-degree felonies, eleven third-degree felonies and three first-degree misdemeanors. We note that her sentence remains within the recommended guidelines score. Kwak’s *591presence is not required for these corrections.
Reversed and remanded with instructions.
THREADGILL, C.J., and CAMPBELL, J., concur.